      Case 3:19-cv-02808-X Document 20 Filed 03/25/21                Page 1 of 2 PageID 119



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

DANIEL BUSKEN                                      §
                                                   §
vs.                                                §           CIVIL ACTION NO. 3:19-cv-2808
                                                   §
                                                   §
CITY OF GREENVILLE, TEXAS                          §


                          JOINT REPORT ON SETTLEMENT NEGOTIATIONS

TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW, Daniel Busken, Plaintiff, and the City of Greenville, Texas, Defendant, in

the above-entitled and numbered cause, and, in accordance with the Court’s scheduling order, report

on the status of settlement negotiations in this matter:

                                                   I.

           The Parties participated in a half-day mediation with mediator Gary Berman on March 19,

2021 via videoconference and telephone.

           The mediator declared an impasse.

                                                        Respectfully submitted,

                                                        RONALD R. HUFF
                                                        Attorney and Counselor At Law
                                                        112 South Crockett Street
                                                        Sherman, Texas 75090
                                                        (903) 893-1616 (telephone)
                                                        (903) 813- 3265 (facsimile)
                                                        ronhuff@gcecisp.com

                                                        _/s/ Ronald R. Huff_____________________
                                                        Ronald R. Huff (SBN 10185050)

                                                        Richardson Law Firm
                                                        118 S. Crockett
                                                        Sherman, Texas 75090

Joint Report on Settlement Negotiations - Page 1
d:\federal\busken\settlement.neg.rept\032421\jrh
     Case 3:19-cv-02808-X Document 20 Filed 03/25/21                       Page 2 of 2 PageID 120



                                                            Tel: (903) 893-7541
                                                            Fax: (903) 893-9585


                                                            Robert E. Richardson Jr.
                                                            SBN: 16873000
                                                            robert@richardsonfirm.net

                                                            Robert E. L. (Ed) Richardson
                                                            SBN: 24007913
                                                            ed@richardsonfirm.net

                                                            ATTORNEYS FOR PLAINTIFF

                                                            By: /s/ Christopher A. Klement
                                                                DARRELL G-M NOGA
                                                                Texas Bar No. 00785326
                                                                darrell@brownfoxlaw.com
                                                                CHRISTOPHER A. KLEMENT
                                                                Texas Bar No. 24090212
                                                                chris@brownfoxlaw.com
                                                                BROWN FOX PLLC
                                                                8111 Preston Road, Suite 300
                                                                Dallas, Texas 75225
                                                                Telephone: (214) 327-5000
                                                                Facsimile: (214) 327-5001

                                                            ATTORNEYS FOR DEFENDANT


                                               CERTIFICATE OF SERVICE


           The undersigned hereby certifies that on March 25, 2021, a true and correct copy of the

foregoing was forwarded via the CM/ECF system in accordance with the Federal Rules of Civil

Procedure to:

Darrell G-M. Noga
Christopher A. Klement
BROWN FOX PLLC
8111 Preston Road, Suite 300
Dallas, Texas 75225
                                                            _/s/ Ronald R. Huff_____________________
                                                            Ronald R. Huff


Joint Report on Settlement Negotiations - Page 2
d:\federal\busken\settlement.neg.rept\032421\jrh
